

	

		II

		109th CONGRESS

		2d Session

		S. 2644

		IN THE SENATE OF THE UNITED

		  STATES

		

			April 25, 2006

			Mrs. Feinstein (for

			 herself, Mr. Graham, and

			 Mr. Frist) introduced the following bill;

			 which was read twice and referred to the Committee on the Judiciary

		

		A BILL

		To harmonize rate setting standards for

		  copyright licenses under sections 112 and 114 of title 17, United States Code,

		  and for other purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Platform Equality and Remedies for

			 Rights Holders in Music Act of 2006 or the

			 Perform Act of

			 2006.

		2.Rate setting

			 standards

			(a)Section 112

			 licensesSection 112(e)(4) of

			 title 17, United States Code, is amended in the third sentence by striking

			 fees that would have been negotiated in the marketplace between a

			 willing buyer and a willing seller and inserting the fair market

			 value of the rights licensed under this subsection.

			(b)Section 114

			 licensesSection 114(f) of

			 title 17, United States Code, is amended—

				(1)by striking paragraph (1);

				(2)by redesignating paragraphs (2), (3), (4),

			 and (5) as paragraphs (1), (2), (3), and (4), respectively; and

				(3)in paragraph (1) (as redesignated under

			 this subsection)—

					(A)in subparagraph (A), by striking all after

			 Proceedings and inserting under chapter 8 shall determine

			 reasonable rates and terms of royalty payments for transmissions during 5-year

			 periods beginning on January 1 of the second year following the year in which

			 the proceedings are to be commenced, except where a different transitional

			 period is provided under section 6(b)(3) of the Copyright Royalty and

			 Distribution Reform Act of 2004, or such other period as the parties may

			 agree.;

					(B)in subparagraph (B)—

						(i)in the first sentence, by striking

			 affected by this paragraph and inserting under this

			 section;

						(ii)in the second sentence, by striking

			 eligible nonsubscription transmission; and

						(iii)in the third sentence—

							(I)by striking eligible nonsubscription

			 services and new subscription; and

							(II)by striking rates and terms that

			 would have been negotiated in the marketplace between a willing buyer and a

			 willing seller and inserting the fair market value of the rights

			 licensed under this section;

							(iv)in the fourth sentence, by striking

			 base its and inserting base their;

						(v)in clause (i), by striking

			 and after the semicolon;

						(vi)in clause (ii), by striking the period and

			 inserting ; and;

						(vii)by inserting after clause (ii) the

			 following:

							

								(iii)the degree to which reasonable recording

				affects the potential market for sound recordings, and the additional fees that

				are required to be paid by services for

				compensation.

								;

				and

						(viii)in the matter following clause (ii), by

			 striking described in subparagraph (A); and

						(C)by striking subparagraph (C) and inserting

			 the following:

						

							(C)The procedures under subparagraphs (A) and

				(B) shall also be initiated pursuant to a petition filed by any copyright

				owners of sound recordings or any transmitting entity indicating that a new

				type of service on which sound recordings are performed is or is about to

				become operational, for the purpose of determining reasonable terms and rates

				of royalty payments with respect to such new type of service for the period

				beginning with the inception of such new type of service and ending on the date

				on which the royalty rates and terms for preexisting subscription digital audio

				transmission services, eligible nonsubscription services, or new subscription

				services, as the case may be, most recently determined under subparagraph (A)

				or (B) and chapter 8 expire, or such other period as the parties may

				agree.

							.

					(c)Content

			 protectionSection 114(d)(2)

			 of title 17, United States Code, is amended—

				(1)in subparagraph (A)—

					(A)in clause (ii), by striking

			 and after the semicolon;

					(B)in clause (iii), by adding

			 and after the semicolon; and

					(C)by adding after clause (iii) the

			 following:

						

							(iv)the transmitting entity takes no

				affirmative steps to authorize, enable, cause or induce the making of a copy or

				phonorecord by or for the transmission recipient and uses technology that is

				reasonably available, technologically feasible, and economically reasonable to

				prevent the making of copies or phonorecords embodying the transmission in

				whole or in part, except for reasonable recording as defined in this

				subsection;

							;

					(2)in subparagraph (C)—

					(A)by striking clause (vi); and

					(B)by redesignating clauses (vii) through (ix)

			 as clauses (vi) through (viii), respectively; and

					(3)by adding at the end the following:

					

						For purposes of subparagraph

				(A)(iv), the mere offering of a transmission and accompanying metadata does not

				in itself authorize, enable, cause, or induce the making of a phonorecord.

				Nothing shall preclude or prevent a performing rights society or a mechanical

				rights organization, or any entity owned in whole or in part by, or acting on

				behalf of, such organizations or entities, from monitoring public performances

				or other uses of copyrighted works contained in such transmissions. Any such

				organization or entity shall be granted a license on either a gratuitous basis

				or for a de minimus fee to cover only the reasonable costs to the licensor of

				providing the license, and on reasonable, nondiscriminatory terms, to access

				and retransmit as necessary any content contained in such transmissions

				protected by content protection or similar technologies, if such licenses are

				for purposes of carrying out the activities of such organizations or entities

				in monitoring the public performance or other uses of copyrighted works, and

				such organizations or entities employ reasonable methods to protect any such

				content accessed from further

				distribution..

				(d)DefinitionSection 114(j) of title 17, United States

			 Code, is amended—

				(1)by redesignating paragraphs (10) through

			 (15) as paragraphs (11) through (16), respectively; and

				(2)by inserting after paragraph (9) the

			 following:

					

						(10)(A)A reasonable recording means

				the making of a phonorecord embodying all or part of a performance licensed

				under this section for private, noncommercial use where technological measures

				used by the transmitting entity, and which are incorporated into a recording

				device—

								(i)permit automated recording or playback

				based on specific programs, time periods, or channels as selected by or for the

				user;

								(ii)do not permit automated recording or

				playback based on specific sound recordings, albums, or artists;

								(iii)do not permit the separation of component

				segments of the copyrighted material contained in the transmission program

				which results in the playback of a manipulated sequence; and

								(iv)do not permit the redistribution,

				retransmission or other exporting of a phonorecord embodying all or part of a

				performance licensed under this section from the device by digital outputs or

				removable media, unless the destination device is part of a secure in-home

				network that also complies with each of the requirements prescribed in this

				paragraph.

								(B)Nothing in this paragraph shall prevent a

				consumer from engaging in non-automated manual recording and playback in a

				manner that is not an infringement of

				copyright.

							.

				(e)Technical and

			 conforming amendments

				(1)Section

			 114Section 114(f) of title

			 17, United States Code (as amended by subsection (b) of this section), is

			 further amended—

					(A)in paragraph (1)(B), in the first sentence,

			 by striking paragraph (3) and inserting paragraph

			 (2); and

					(B)in paragraph (4)(C), by striking

			 under paragraph (4) and inserting under paragraph

			 (3).

					(2)Section

			 804Section 804(b)(3)(C) of

			 title 17, United States Code, is amended—

					(A)in clause (i), by striking and

			 114(f)(2)(C); and

					(B)in clause (iv), by striking or

			 114(f)(2)(C), as the case may be.

					3.Register of copyrights

			 meeting and report

			(a)MeetingNot later than 60 days after the Copyright

			 Royalty Board's final determination in Docket No. 2005–1 CRB DTRA, the Register

			 of Copyrights shall convene a meeting among affected parties to discuss whether

			 to recommend creating a new category of limited interactive services, including

			 an appropriate premium rate for such services, within the statutory license

			 contained in section 114 of title 17, United States Code.

			(b)ReportNot later than 90 days after the convening

			 of the meeting under subsection (a), the Register of Copyrights shall submit a

			 report on the discussions at that meeting to the Committee on the Judiciary of

			 the Senate and the Committee on the Judiciary of the House of

			 Representatives.

			

